Citation Nr: 1128911	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  09-03 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from May 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for PTSD and an anxiety disorder.  

The Veteran has various psychiatric diagnoses including PTSD and anxiety disorder.  Claims for service connection for psychiatric disabilities may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal.

In March 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of his testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for a psychiatric disability.  VA outpatient mental health treatment records dated in 2007 and 2008 reveal diagnoses of anxiety disorder and PTSD.   In August 2008, the Veteran had a hearing before a Decision Review Officer (DRO) at the RO.  At this time, he withdrew his claim for service connection for PTSD, and indicated that he was pursuing only the appeal with respect to the issue of service connection for an anxiety disorder.  The medical evidence of record reveals current diagnoses of several different psychiatric disabilities including anxiety disorder and PTSD.  The Veteran's current appeal, is predicated upon his experiencing alleged "stressors" during active service and that these stressors have caused his current psychiatric disability, however it is diagnosed.  Again, claims for service connection for psychiatric disabilities may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board does not believe that the Veteran's claim for service connection for PTSD has been withdrawn.  The Board has recharacterized the issue on appeal to include all psychiatric disabilities presently diagnosed.  

Service connection for post traumatic stress disorder requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the Court stated, "If the veteran engaged in combat, his lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  If, however, the veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors."

The regulations related to claims for PTSD were recently amended.  They now state 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f)(3) (2010). 

The Board acknowledges the new regulations.  However, they are inapplicable to the Veteran's claim.  Simply put, the Veteran served in Hawaii and Thailand.  He did not serve in combat and has not so alleged.  Accordingly, credible supporting evidence that the claimed in-service stressor occurred is required.  38 C.F.R. § 3.304(f).  

The Veteran claims entitlement to service connection for a psychiatric disability.  He claims he has a current psychiatric disability, anxiety disorder and/or PTSD as a result of stressors he experienced during active duty while serving in Hawaii and Thailand.  With respect to the alleged stressors experienced in Thailand, the Veteran has been unable to provide any more than anecdotal accounts without specific dates, locations, or names.  VA is unable to verify any of these claimed stressors.

With respect to the stressor alleged in Hawaii, the Veteran has been much more specific.  He claims that he witnessed a triple murder on the firing range when a solider shot and killed a senior noncommissioned officer (NCO), and two officers (a lieutenant and a captain).  The Veteran claims that his happened in early 1967, possibly February 1967.  Service personnel records confirm that at this time the Veteran served in "Co B, 3rd BN, 1st Inf, 11th Inf Bde."  The Veteran asserts that he, the assailant, and the victims were all in his unit.  

An RO memo dated January 2008, indicates that the Army CID records and military police reports would have been destroyed after 40 years.  The incident in question is not a minor infraction, but an alleged triple murder involving two officers and an NCO on base at Schofield Barracks, Hawaii in February 1967.  The specific unit is indicated in the Veteran's service personnel records.  The Board finds it questionable that, if such a crime occurred, that it is not possible to obtain evidence to corroborate the incident.  Review of the record does not reveal that adequate attempts have been made to assist the Veteran in verifying this claimed stressor.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1.  Verify whether a triple murder occurred at Schofield Barracks, Hawaii in early (possibly February) 1967.  The specific unit in question is "Co B, 3rd BN, 1st Inf, 11th Inf Bde."  This verification may include forwarding the summary of stressor and all associated documents to the U. S. Army and Joint Services Records Research Center (JSRRC).  Also, request the unit history for the indicated unit from January to April 1967.  If records cannot be obtained, a narrative explanation from the queried agency should be provided and placed in the record.  

2.  Make a finding as to whether there is credible supporting evidence that the claimed in-service stressor occurred. 

3.  After the above development, if the evidence establishes that the claimed in-service stressor occurred, then order the appropriate psychiatric Compensation and Pension examination. 

4.  Following the above, readjudicate the Veteran's claim for service connection for a psychiatric disability, to include PTSD and anxiety disorder.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

